Case 2:19-cv-04237-MRW Document 64 Filed 11/14/19 Page 1 of 2 Page ID #:1220
      Case 2:19-cv-04237-MRW Document 64 Filed 11/14/19 Page 2 of 2 Page ID #:1221

SECTION II - NEW REPRESENTATION

D      No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
       to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
       party or parties in this case, and who is a member in good standing of the Bar of this Court.
D      The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
       proceed prose, as self-represented litigants.

�      The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
       who is a member in good standing of the Bar of this Court:

        Name: Bridget B. Hirsh                                                                           =:...::..:.=-------
                                                                                         CA Bar Number: 257015
        Firm or agency: Anderson Kill California, L.L.P.
        Address: 355 South Grand Avenue, Suite 2450, Los Angeles, CA 90071
                          (213) 943-1444
        Telephone Number: =--'-'-'--"'--.::...;_'-'--------            Fax Number:        ==..:::..: -=--::.c..::..::.._________
                                                                                          (212) 278-1733
        E-mail: bhirsch@andersonkill.com

SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.

     Date: 11/12/2019                                Signature: ff�Jt,,             S. h<jf:
                                                     Name:        Brandon S. Reif

New Attorney Cifa(1plicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section IL I am a member in good standing of the Bar of this Court.


      Date: 11/1/2013                                Signature:

                                                     Name:        Bridget B. Hirsh

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                         � substitution of counsel as specified above.
                                         D •�=m;� m""Jm>":'� �

      Date: 11/14/2019                               Signature: _ �
                                                                        '""- 1-----
                                                                 __;: ---'
                                                                                    ------------

                                                     Name:        David C. Silver

                                                     Title:       ----
                                                                  Defendant -----------------
                                                                           -
G-01 (06/13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                              Page 2 of2
